DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “for selective transfer of chilled water from the liquid tank”.  There is a lack of antecedent basis for “of chilled water” in previous claim limitations.  Examiner notes independent claim 16 does not positively claim structure for providing “chilled water”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO 2015/151868A1).
	WO reference teaches in figures 3 and 4 a carbonation system comprising a liquid tank(cooled water tank 1) and a carbonation tank(2) positioned in the liquid tank.   Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.  
WO reference further teaches an annular space(noting figures 3 and 4) defined between the liquid tank and the carbonation tank.  WO reference wherein the liquid tank is configured to receive liquid in the annular space surrounding the carbonation tank.  WO reference further teaches wherein the carbonation system is configured(through conduit C5) to move the liquid from the liquid tank to the carbonation tank and introduce pressurized gas(through conduit C4) to the carbonation tank.  WO reference further teaches a cover(top plate member 1A) attached to the liquid tank and the carbonation tank, wherein the cover is configured to limit relative movement between the liquid tank and the carbonation tank.  WO reference further teaches wherein the cover comprises a first port(conduit C5 passing from the cooled water tank through port in the direction of check valve VC) and a second port(conduit C5 passing through port into carbonation tank in direction of downwards arrow) in fluid communication with the carbonation tank.  WO reference further teaches a stem(noting small projecting portion from conduit C4) positioned in the carbonation tank(2) and attached to the cover, wherein the stem is configured for introducing pressurized gas(from CO2 canister 6) into the carbonation tank.  WO reference further teaches a cooling system(cooling coils 3) mounted to the liquid tank.    
Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO 2015/151868A1).
	WO reference teaches a carbonation system comprising a liquid chamber(cooled water tank 1), and a carbonation chamber(2) including a wall, the wall separating the carbonation chamber from the liquid chamber.  Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.  
WO reference further teaches wherein the carbonation chamber is disposed in the liquid chamber.  WO reference further teaches wherein the liquid chamber is configured to receive a liquid such that the liquid contacts the wall of the carbonation chamber.  WO reference further teaches wherein the carbonation system includes a cover(top plate member 1A) forming a barrier between the liquid and carbonation chambers and an external environment , and the carbonation chamber is fluidly coupled to the liquid chamber via the cover.  WO reference further teaches a cooling system(cooling coils 3) configured to cool liquid in the liquid chamber. 
Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO reference(WO 2015/151868A1).
WO reference teaches a carbonation system comprising a carbonation tank(2), and a liquid tank(cooled water tank 1) defining an insulating region around the carbonation tank.  Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.  
WO reference further teaches wherein the carbonation tank is nested within the liquid tank.  WO reference further teaches wherein the insulating region comprises an annular space between the carbonation tank and the liquid tan configured to receive a chilled liquid.  WO reference further teaches wherein the liquid and carbonation tanks are fluidically coupled(through conduit C5) for selective transfer of chilled water from the liquid tank to the carbonation tank.  WO reference further teaches a stem (noting small projecting portion from conduit C4) received at least partially within the carbonation tank and configured to introduce pressurized gas(from C02 canister 6) into the carbonation tank when the carbonation tank has a threshold volume of chilled water. 

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilder(2016/0256837).
Wilder teaches in figure 2B a carbonation system comprising a liquid tank(cooling chamber 110) and a carbonation tank(108) positioned in the liquid tank.   Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.  
Wilder further teaches an annular space(noting figure 2B) defined between the liquid tank and the carbonation tank.  Wilder further teaches wherein the liquid tank is configured to receive liquid in the annular space surrounding the carbonation tank.  Wilder further teaches wherein the carbonation system is configured(through conduit 114) to move the liquid from the liquid tank to the carbonation tank and introduce pressurized gas(through pressurized gas inlet 128) to the carbonation tank.  Wilder further teaches a cover attached to the liquid tank and the carbonation tank, wherein the cover is configured to limit relative movement between the liquid tank and the carbonation tank.  Wilder further teaches wherein the cover comprises a first port(noting ports in Figure 1A) and a second port(noting ports in Figure 1A) in fluid communication with the carbonation tank.  Wilder further teaches a stem positioned in the carbonation tank(108) and attached to the cover, wherein the stem is configured for introducing pressurized gas(from CO2 canister) into the carbonation tank.  Wilder further teaches a cooling system(cooling coils 172) mounted to the liquid tank.    
Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by  Wilder(2016/0256837) .
	Wilder teaches a carbonation system comprising a liquid chamber(110), and a carbonation chamber(108) including a wall, the wall separating the carbonation chamber from the liquid chamber.  Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.  
Wilder further teaches wherein the carbonation chamber is disposed in the liquid chamber.  Wilder further teaches wherein the liquid chamber is configured to receive a liquid such that the liquid contacts the wall of the carbonation chamber.  Wilder further teaches wherein the carbonation system includes a cover(noting figure 1A) forming a barrier between the liquid and carbonation chambers and an external environment , and the carbonation chamber is fluidly coupled to the liquid chamber via the cover.  Wilder further teaches a cooling system(cooling coils 172) configured to cool liquid in the liquid chamber. 
Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilder(2016/0256837)
Wilder teaches a carbonation system comprising a carbonation tank(108), and a liquid tank(cooling chamber 110) defining an insulating region around the carbonation tank.  Examiner notes the limitations “for a beverage machine” are not given patentable weight with regards to analysis of prior art references, wherein the claimed “carbonation system” is analyzed on its own with regards to the limitations in the body of the claim.  
Wilder further teaches wherein the carbonation tank is nested within the liquid tank.  Wilder further teaches wherein the insulating region comprises an annular space between the carbonation tank and the liquid tan configured to receive a chilled liquid.  Wilder further teaches wherein the liquid and carbonation tanks are fluidically coupled(through conduit 114) for selective transfer of chilled water from the liquid tank to the carbonation tank.  Wilder further teaches a stem (128) received at least partially within the carbonation tank and configured to introduce pressurized gas(from C02 canister) into the carbonation tank when the carbonation tank has a threshold volume of chilled water. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO reference(WO 2015/151868A1).
	WO reference teaches a second probe(S) attached to the cover and extending into the carbonation tank to determine a liquid level in the carbonation tank, but WO reference is silent as to a first probe attached to the cover and extending into the liquid tank to determine a liquid level in the liquid tank.  Examiner notes liquid supply tanks in various technologies provide a probe to determine a liquid level, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a probe extending from the cover and into the liquid tank so that both the carbonation tank and the liquid tank include a mechanism to determine an accurate liquid level.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO reference(WO 2015/151868A1) taken together with Japanese reference(2003-231593).
	WO reference teaches all of the limitations of claim 15 but is silent as to a shell surrounding the carbonation and liquid chambers.  Japanese reference in figure 1 teaches a carbonation system including a liquid chamber(annular chamber holding cooling water 18), a carbonation chamber(12) nested within the liquid chamber, and a shell(housing 10) surrounding the carbonation and liquid chambers.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a shell surrounding the carbonation and liquid chambers of WO reference to provide an insulating region between the liquid chamber and an outside environment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 18, 2022